DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/22/2021 is entered and fully considered. In view of the amendment, the previous rejections are removed and new prior art rejections are made below.
Response to Arguments
	In view of the amendment and remarks, new prior art is applied below. 
	Applicant argues that the OCHIAI reference teaches away from depositing thicker layers of electrode noting that the thicknesses in OCHIAI are orders of magnitude thinner. However, the examiner is not persuaded that the use of thin electrodes teaches away from the use of thicker electrodes. As provided in additional prior art below, MOOMAW teaches the tradeoff between capacitance and resistance when determining the thickness of the battery layers. Therefore the thickness is considered to be an engineering choice that balances high capacitance against high resistance and can be manipulated depending on the required specifications for the battery/application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHAFFER et al. (US 2016/0197373) in view of YANG (US 2016/0380259) and OCHIAI et al. (US 2018/0375145) and MOOMAW et al. (US 2018/0366767).
Regarding claim 1,
	SHAFFER teaches a method of making battery plates that include a substrate for structural support [0032]. The electrodes are made of active material which can be in paste form [0034]. A current collector is located between the anode/cathode and substrate and can be affixed there by any method such as adhesive bonding (adhering) [0037]. The reference does not teach ablating 
	The SHAFFER reference does not teach ablating the current collector. However, YANG teaches using laser ablation on current collectors to increase the surface area in electrochemical cells abstract. The ablation improves the interface between the active material and the current collectors [0002]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the ablation step of YANG to improve the interface between the current collector and active material (anode/cathode). The ablation is for the interface between current collector and anode/cathode which is the open side of the current collector (i.e. the side not adhered to the support substrate).
	The SHAFFER reference does not teach pasting and curing/drying the active material onto the current collector to form an electrode. However, OCHIAI teaches an electrode plate with a current collector and electrode active material deposited by slurry (paste) abstract. The reference teaches the electrode active material is coated and dried in a manner that prevents cracking [0010] which improves capacity [0008]. At the 
	The combination does not teach depositing an active material (electrode) thickness of about 3mm or greater. However, MOOMAW teaches that when making batteries the thickness of the electrodes is a result effective variable that balances cell capacity against internal resistance [0062]. Accordingly, when higher capacity is required a thicker electrode can be provided which consequently increases resistance (loss) within the battery. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the thickness of the electrode to obtain an optimum balance of resistance and capacity for the required specifications of the battery, MPEP 2144.05.II.
Regarding claim 2,
	YANG teaches laser ablation of current collectors as described above abstract.
Regarding claim 3,
	The laser ablation must inherently be pulsed or continuous.
Regarding claim 4,
	The current collector is between the cathode/anode and substrate and therefore has opposing surfaces facing the cathode/anode and substrate. The substrate surface is adhered to the substrate.
Regarding claims 5 and 6,
abstract. The prior art range overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 7,
	YANG teaches laser ablation of current collectors and teaches that the ablation depth can be 5-70% of the karstified foil (current collector) [0011]. The prior art range overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 8,
	YANG teaches the resulting surface area is high abstract and specifically teaches that the resulting surface area may be 50-10000 times the original surface area [0011] (more than 10%).
Regarding claim 9,
	The laser ablation in YANG is performed on a foil without support (before adhering) [0018]-[0019]. Alternatively, the foil may be supported (e.g. a structural support used in SHAFFER) [0055].
Regarding claims 10-13,
	SHAFFER teaches the current collectors are metal sheets and foils and specifically teaches using silver, tin, copper and lead [0037].
Regarding claims 14-16,
	SHAFFER teaches the electrode active material can be cathode (positive) or anode (negative) [0034].
Regarding claim 20,	
[0034] or dual polar [0038].
Claims 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over SHAFFER et al. (US 2016/0197373) in view of YANG (US 2016/0380259) and OCHIAI et al. (US 2018/0375145) and MOOMAW et al. (US 2018/0366767) further in view of PIANCA et al. (US 2009/0248124).
Regarding claim 18 and 19,
	Modified SHAFFER teaches forming a battery plate but does not teach using laser ablation to mark the current collector with an identifier. However, PIANCA teaches using laser-ablated identification markings abstract. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the laser in KWON to make an identification marking to later identify the part that is made.
Regarding claim 21,
	SHAFFER teaches a method of making battery plates that include a substrate for structural support [0032]. The substrates can have raised surfaces around the periphery that form integrated frames [0030], [0032] and [0038]. The electrodes are made of active material which can be in paste form [0034]. A current collector is located between the anode/cathode and substrate and can be affixed there by any method such as adhesive bonding (adhering) [0037]. The reference does not teach ablating 
	The SHAFFER reference does not teach ablating the current collector. However, YANG teaches using laser ablation on current collectors to increase the surface area in electrochemical cells abstract. The ablation improves the interface between the active material and the current collectors [0002]. At the time of filing the invention it would 
	The SHAFFER reference does not teach pasting and curing/drying the active material onto the current collector to form an electrode. However, OCHIAI teaches an electrode plate with a current collector and electrode active material deposited by slurry (paste) abstract. The reference teaches the electrode active material is coated and dried in a manner that prevents cracking [0010] which improves capacity [0008]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit a thicker paste of electrode active material to increase the capacity of the battery.
	The combination does not teach depositing an active material (electrode) thickness of about 3mm or greater. However, MOOMAW teaches that when making batteries the thickness of the electrodes is a result effective variable that balances cell capacity against internal resistance [0062]. Accordingly, when higher capacity is required a thicker electrode can be provided which consequently increases resistance (loss) within the battery. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the thickness of the electrode to obtain an optimum balance of resistance and capacity for the required specifications of the battery, MPEP 2144.05.II.
abstract. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the laser in KWON to make an identification marking to later identify the part that is made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712